EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Dan Honz on 2/11/2022.

The application has been amended as follows: 
In claim 1, line 10 after “into the groove”
	Delete [[.]]
	Insert --, 
a second channel disposed between the extension and the  channel, the second channel having an opening that is offset from the channel.—

	Cancel claim 2.

	In claim 3, line 1 after “claim”
		Delete [[2]]
		Insert –1—


		Delete [[6]]
		Insert –1—

Reasons for Allowance
Claims 1, 3-4, 6-12, 14-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, for example Dolan, WO 2017/136894 discloses a screen attachment adapter having a channel, an extension offset from the channel wherein the extension has fins with at least one fin extending outwardly from at least two sides of the extension (refer to Fig. 7 of Dolan). However, the prior art fails to further disclose a second channel defined by the adapter body, wherein the second channel is disposed between the extension and the channel, wherein the second channel has an opening offset from the channel. There is no teaching, suggestion or motivation to modify the prior art to arrive at the specific combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633